Judgment, Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered November 15, 2002, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v. Gaimari, 176 NY 84, 94 [1903]). Defendant’s homicidal intent could be readily inferred from the totality of his conduct, which included stabbing the victim in the abdomen and making a second knife thrust that the victim blocked with his hand (see People v Fils-Amie, 291 AD2d 358 [2002], lv denied 98 NY2d 650 [2002]). There was ample evidence supporting the element of serious physical injury, including medical testimony that the abdominal wound pierced several vital organs, caused extensive internal bleeding, required surgery and drainage, and was life-threatening (see Matter of Eleda, 280 AD2d 405 [2001]). Concur—Nardelli, J.P., Mazzarelli, Andrias, Gonzalez and Sweeny, JJ.